Citation Nr: 0626587	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-22 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an increased scheduler rating in excess of 10 
percent for tinnitus, to include separate 10 percent ratings 
for each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to August 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which, in pertinent part, 
increased the veteran's disability rating for tinnitus to 10 
percent.  

In March 2004, the veteran submitted a statement wherein he 
requested that the case be decided without a hearing.  

An RO decision in March 2003 found "no clear and 
unmistakable error" in its decision two months earlier, 
which awarded a 10 percent rating for the veteran's bilateral 
tinnitus.  However, the Board finds that a statement 
submitted by the veteran's representative on behalf of the 
veteran and received by the RO in January 2003 is a timely 
notice of disagreement with the RO's original January 2003 
decision.  38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a) 
(2005).  Thus, the decision that is the subject of this 
appeal did not become final.  Accordingly, the law and 
regulation pertaining to claims based upon clear and 
unmistakable error (CUE) in prior final RO decisions are not 
applicable to this appeal and the issue is most appropriately 
styled as set forth above.  See 38 C.F.R. § 3.105 (2005).  
The Board also finds that, as the veteran's claim for a 
scheduler rating in excess of 10 percent for bilateral 
tinnitus must be denied as a matter of law whether presented 
as a CUE claim, a reopened claim or an original claim, the 
procedural error noted above is non prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 


FINDINGS OF FACT

The current single 10 percent evaluation assigned for the 
veteran's service-connected tinnitus is the maximum scheduler 
evaluation allowed under applicable VA rating criteria. 




CONCLUSION OF LAW

There is no legal basis for the assignment of a scheduler 
rating in excess of 10 percent for the veteran's bilateral 
tinnitus, to include a separate 10 percent rating for each 
ear.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2005); Smith v. Nicholson, No. 05-7168 
(Fed. Cir. June 19, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran appealed the RO's decision that awarded a 
compensable rating of 10 percent for the veteran's bilateral 
tinnitus.  It is contended by and on behalf of the veteran 
that a 10 percent rating is warranted for each ear.  The RO 
denied the claim because under Diagnostic Code (DC) 6260 
there is no provision for assignment of a separate 10 percent 
evaluation for tinnitus of each ear.  The veteran appealed 
that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, No. 05-7168, --- F.3d. ---, 2006 WL 
1667936 (C.A. Fed June 19, 2006), the Federal Circuit 
concluded that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. §4.25(b) and 
Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned a 
10 percent rating which is the maximum schedular rating 
available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  
The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  The Board finds that the veteran is 
already receiving the maximum scheduler rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim). 


ORDER

Entitlement to a scheduler rating in excess of 10 percent for 
bilateral tinnitus, to include a separate 10 percent rating 
for each ear, is denied.


______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


